Taylor, J.
The plaintiff in error as relator below filed his petition in the Circuit Court of Citrus County against the defendant in error as Clerk of the Circuit *50Court and ex-officio clerk of the board of county commissioners for said county for mandamus to compel the issuance of a warrant for the amount of a bill alleged to have been approved and ordered paid by the board of county commissioners. Alternative writ ’ of mandamus was ordered to be issued, but the respondent waived the actual issuance of the alternative writ agreeing to treat the petition filed as and for said alternative writ. The respondent answered, and the relator moved to strike various grounds of the answer. This motion was denied, and to review such ruling the relator brings the case here by writ of error.
The ruling of the Circuit Judge denying this motion is in no sense of the word such a final judgment as will support writ of error. No final disposition of the cause •is made by the ruling sought to be reviewed, but it is simply an order denying the relator’s motion to strike certain grounds of the respondent’s, answer. In mandamus, as well as in other actions at law, there must be a final judgment before writ of error will lie to review the proceedings. It follows that the writ of error herein must be, and is hereby, dismissed at the cost of the plaintiff in error.
All concur, except Parkhill, J., absent on account of illness.